

115 HR 6154 IH: Rapid Response Pilot Act of 2018
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6154IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mrs. Torres introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a pilot program for emergency medical systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rapid Response Pilot Act of 2018. 2.Pilot program for emergency medical systems (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Preparedness and Response (referred to in this section as the Secretary), shall award grants, on a competitive basis, to not more than three eligible entities for the purpose of carrying out the activities described in subsection (c). A grant awarded under this subsection shall be for a period of three years.
 (b)Eligible entitiesIn order to be eligible for a grant under subsection (a), an entity shall— (1)be a State or local emergency medical system; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
				(c)Use of grant funds
 (1)In generalAn entity that receives a grant under subsection (a) shall use the grant funds to study emergency medical response times and the best approaches for obtaining such information.
 (2)CoordinationIn carrying out paragraph (1), an entity shall coordinate with nonprofit hospitals, ambulance services providers, and other relevant stakeholders.
 (d)ReportAn entity that receives a grant under subsection (a) shall submit to the Secretary a report on the activities carried out under subsection (c) at such time and in such form and manner as the Secretary may require.
 (e)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $5,000,000 for the period of fiscal years 2019 through 2021.
			